Title: To George Washington from Theodore Woodbridge, 6 July 1782
From: Woodbridge, Theodore
To: Washington, George


                  May it please your Excellency
                     
                     Dobbs Ferry July 6th 1782
                  
                  The week past in which I have been here with the Regt Captn Pray has neither made any report, nor been at the Post—for which reason I supposed he did not consider himself in the least connected with, or controulable by the Officers in command here.
                  The impropriety which must be obvious to any who commands here when viewing him as separate whilst his boats are passing and repassing daily—and the only means of finding Flags or expresses by water, are in his hands would induce me to conclude that it was not your Excellencys design to have him continue independant of the order of the officer in command at this place.
                  Whilst he remains so I shall not judge his command as adding to my security or that I have it in my power to send a Flag—He has furnished a boat for the latter purpose, on my request—but I wish not to repeat this method.
                  The good of service has inclined me to wait your Excellencys direction rather than to communicate a dispute with a junior Officer—His residing above Dobbs Ferry—& the orders at the Post not being fully explicit in this point has also an appearance to Justify his sentiment—Captn Walters a gentleman from Baltimore has gone by a Flag to N. York, with design to effect an exchange for three Marine Officers & about fourteen Seamen—the like number are brought on from Maryland & are now at the Lines.  His procedure is by permission of the Governor & Council of that State—I beg your Excellencys order—whether I shall permit them to be sent into N. York if Captn Walters on his return, shall request it.
                  Captn Johnson an Inhabitant of Connecticut came from N. York yesterday—he will wait on your Excellency—a paper of the 5th was brought out by him.  I have the honor to be with due respect your Excellencys most obedt hble servt
                  
                     T. Woodbridge Major Comdg
                     the Post at Dobbs Ferry
                  
               